PER CURIAM.
This is a petition in equity to superintend and revise in a matter of law a ruling of the court below sitting in bank-, ruptcy. Charles P. Lane, trustee in bankruptcy of William A. Or-man, brought his bill of complaint against the said William A. Orman and his wife, Kate W. Orman, and one Morris Adler, seeking to have *102declared fraudulent and void a certain transfer of a contract of lease, and to hate the said contract of lease declared to be the property of the bankrupt,; William A. Orman. The respondents demurred to the jurisdiction of the cburt. The demurrer was overruled, and thereupon the judge of the lower court allowed this petition for revision, and, at the request of the petitioner,- directed all further proceedings in that court to be suspended until the determination by this court of the question raised in the petition for review. After the record was filed in this court the complainant in the bill (defendant here) still pending in the lower court, on leave of the court, dismissed the same without prejudice and at his own cost. A copy of this judgment of dismissal has been filed here, accompanied by a motion to dismiss- the petition for review on the ground, among others, that the suit pending in the bankruptcy court has been dismissed. The main suit having been dismissed in the court below, the question presented on- this'petition for review has become a moot question, and, as a maítér of. course; the petition for revision must be dismissed. The' only question left for us is in regard to the costs in this court. As we understand the-law, the petition for review in this case did not have the effect of a writ of error or an.appeal from final judgment to remove the case to this court, and therefore the dismissal of the main case was within the province of the lower court; and, as that action compels tke dismissal of the case here, we think that the respondent (defendant in this court) should pay' the costs. The petition is dismissed at the cost of the respondent, Charles P. Lane, trustee in bankruptcy pf W. A. Orman.